NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

DARRYL PARKISON,                                No.    19-17119

                Petitioner-Appellant,           D.C. No. 2:19-cv-04879-JAT-DMF

 v.
                                                MEMORANDUM*
WW LATHOP,

                Respondent-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                   James A. Teilborg, District Judge, Presiding

                             Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      Federal prisoner Darryl Parkison appeals pro se from the district court’s

judgment dismissing his 28 U.S.C. § 2241 habeas corpus petition. We have

jurisdiction under 28 U.S.C. § 1291 and, reviewing de novo, see United States v.

Pirro, 104 F.3d 297, 299 (9th Cir. 1997), we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Parkison’s § 2241 petition contends that his 52-month federal sentence

should be served concurrently with his Texas state sentences, which are now fully

discharged. Insofar as he challenges the legality of the sentence imposed by the

United States District Court for the Western District of Texas, the district court

properly concluded that Parkison cannot raise such a claim under § 2241 because

he has not established actual innocence or that he has not had an “unobstructed

procedural shot” at presenting that claim. See 28 U.S.C. § 2255(e); Harrison v.

Ollison, 519 F.3d 952, 959 (9th Cir. 2008).

      To the extent Parkison is challenging the execution of his sentence, he is not

entitled to relief under § 2241. When, as here, a federal sentence is imposed at a

different time from an undischarged state sentence, and the federal judgment does

not specify otherwise, the two terms are presumed to run consecutively. See 18

U.S.C. § 3584(a). Therefore, the Bureau of Prisons (“BOP”) did not err by

calculating Parkison’s federal sentence as running consecutively to his state

sentence. Further, Parkison’s federal sentence began to run on February 21, 2018,

and the BOP could not grant him federal credit for time that had already been

credited to his state sentence. See 18 U.S.C. § 3585(a), (b); United States v.

Wilson, 503 U.S. 329, 337 (1992) (defendant may not receive “double credit for his

detention time”).

      AFFIRMED.


                                          2                                      19-17119